DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
The Amendment and Response filed July 11, 2022 is acknowledged. 
Claims 1-30 are pending, and are being examined on the merits.

Response to Arguments
Applicant’s arguments filed July 11, 2022 have been fully considered. 
All of the previously made objections and rejections are withdrawn in view of Applicant’s arguments and amendments to the specification and claims.

Information Disclosure Statement
The Information Disclosure Statement submitted July 27, 2022 has been considered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 11-14, 18-19, 22-23 and 26-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nazarenko (US Patent No. 6,090,552), as evidenced by GenBank Accession No: AF033819.3 (HIV-1, complete genome, 2018).

Regarding independent claim 1, Nazarenko teaches a looped primer (Fig. 27), comprising from 5' to 3': a first sensor molecule (Fig. 27, FLU) a first clamping oligonucleotide (Fig. 27, agctgga); a spacing oligonucleotide (Fig. 27, acgcta), a second clamping oligonucleotide (Fig. 27, tccagct), wherein the first clamping oligonucleotide, the spacing oligonucleotide and the second clamping oligonucleotide can form a hairpin structure at a temperature below the melting temperature (Tm) of the first and second clamping oligonucleotides (Fig. 27: stem-loop structure); a second sensor molecule (Fig. 27, DAB), wherein the first sensor molecule and the second sensor molecule are a first biosensor pair (Fig. 27, FLU and DAB); and a first primer sequence specific to a first binding site on the target sequence (Fig. 27, single-stranded sequence).
	Regarding the limitation “wherein the spacing oligonucleotide is not complementary to the target sequence”, Nazarenko teaches SEQ ID NOs: 43 and 44, which are “regular” linear primers that amplify a portion of the HIV gag gene (GenBank Accession No: AF033819.3). The hairpin primer of Fig. 27 is mostly the same sequence as SEQ ID NO: 43, however, the first four nucleotides (ATAA) have been replaced with a sequence that forms a hairpin structure. The single strand portion of Fig. 27 has 100% homology to nucleotides 1095 to 1117 of GenBank Accession No: AF033819.3. The stem-loop portion of Fig. 27 is not homologous to the target sequence, except for one nucleotide (T) at the 3’ end of the stem, which happens to be the next base in the HIV sequence (i.e. prior to the portion of the HIV sequence homologous to the linear portion of the primer shown in Fig. 27). Since the entire stem-loop (except for the 3’ T) is not homologous to the target sequence, then the sequence of the loop corresponding to the instant “spacing oligonucleotide” is also not homologous to the target sequence.
Regarding the limitation “wherein the looped primer is configured to be amplified by a strand displacing polymerase, when bound to the target sequence”, Nazarenko teaches an embodiment where the hairpin primers are used in SDA (Fig. 10). In addition, there is no reason why a strand displacing polymerase could not extend Nazarenko’s primer.
Regarding the limitation that the first primer sequence is complementary to the target, while the spacing oligonucleotide is not complementary to the target sequence, as noted above, Nazarenko teaches a hairpin primer, where the 3’ portion is identical to the DNA strand of the HIV gag gene, while the hairpin portion has a sequence that is unrelated to the HIV gag gene. Consequently, the hairpin primer, during amplification, will prime synthesis of the strand that is complementary to the strand of the HIV gag gene. Thus, the “target” in claim 1 can be considered the strand that is complementary to the strand of the HIV gag gene cited in Nazarenko, and Nazarenko’s primer is complementary to this latter strand.

Regarding dependent claim 2, Nazarenko additionally teaches wherein the first and second clamping oligonucleotides are complementary (Fig. 27).

Regarding dependent claims 3 and 4, Nazarenko additionally teaches wherein the first biosensor pair is an energy donor and acceptor pair (Fig. 27, FLU and DAB; col. 1, ll. 30-33), as recited in claim 3, and wherein the first biosensor pair is a FRET pair (Fig. 27, FLU and DAB; col. 58, ll. 30-32: “FAM/DABCYL FRET pair”), as recited in claim 4. 

Regarding dependent claim 5, Nazarenko additionally teaches wherein the first sensor molecule and the second sensor molecule can form a complex that generates a detectable light signal (col. 58, ll. 30-32: “FAM/DABCYL FRET pair”). FAM and DABCYL are a FRET pair, and consequently, when in close proximity to one another (e.g., in a stem-loop structure), a light signal will not be generated. However, when FLU and DABCYL are held apart (e.g., opposite ends of an amplicon), a light signal will be generated. Thus, the “complex that generates a light signal” in claim 5 is being construed as encompassing this latter embodiment.

Regarding dependent claims 11-13, Nazarenko additionally teaches wherein the first and second clamping oligonucleotides are from 3 to 10 nucleotides long, as recited in claim 11, wherein the spacing oligonucleotide is 5 to 35 nucleotides long, as recited in claim 12, and wherein the first and second clamping oligonucleotides and the spacing oligonucleotide together are 15 to 35 nucleotides long, as recited in claim 13. Specifically, in Fig. 27, Nazarenko teaches a first clamping oligonucleotide sequence of 7 nucleotides, a second clamping oligonucleotide of 7 nucleotides (the sequence complementary to the first clamping oligonucleotide), a spacing oligonucleotide of 8 nucleotides, wherein the 3 sequences together are 25 nucleotides. When a claim covers a range, the claim is anticipated if one point in the range is in the prior art. MPEP 2131.03 I. In each of the ranges recited in claims 11-13, Nazarenko teaches a point within the range, and therefore, anticipates the claimed ranges.

Regarding dependent claim 14, Nazarenko additionally teaches wherein the first and second clamping oligonucleotides and the spacing oligonucleotide comprise a nucleobase selected from adenine, guanine, cytosine and thymine (Fig. 27).

Regarding dependent claim 18, Nazarenko teaches wherein the target sequence is specific to a pathogen genome (col. 57, Example 11: HIV).

Regarding dependent claim 19, Nazarenko additionally teaches a primer mixture comprising the looped primer of claim 1. Specifically, Nazarenko teaches a PCR reaction with the Fig. 27 primer (col. 58, ll. 25-32). In addition, see claim 1 above for citations pertaining to the looped primer of claim 1.

Regarding dependent claims 22-23 and 26, these claims are directed to a primer mixture of 2 (claims 22-23) or 3 (claim 26) of the looped primers of claim 1, wherein each primer is directed to a different target and has a different biosensor pair. Nazarenko teaches the use of hairpin primers in multiplex assays in which one or both primers for each target can be hairpin primers. The assays can amplify several (i.e., at least 3) targets in the same reaction mixture, in which case each set of primers is labeled with a different fluorescent acceptor moiety (col. 36, Section 5.5).

Regarding dependent claims 27-28, Nazarenko teaches the looped primer of claim 1, as noted above, and teaches assembling primers into a kit (col. 38, l. 36) with a strand displacing polymerase (col. 38, ll. 66-67 to col. 39, l. 1: “DNA polymerase for … SDA”), as recited in claim 27, and a kit further comprising a reverse transcriptase (col. 39, l. 1), as recited in claim 28.

Regarding claim 29, Nazarenko teaches …
A method of detecting the target sequence in a sample, comprising the steps of: providing a sample (col. 57, ll. 58-59: “detect an HIV-1 DNA target”; col. 58, ll. 4-5: “[t]issues that comprise a wide range of potentially HIV-1 infected cells”);
adding (i) the primer of claim 1 (see citations above for claim 1);
and a polymerase to the sample, thereby generating a reaction mixture; and (col. 58, ll. 66-67 to col. 59, ll. 1-2: “an amplification cocktail, which consists of … Taq polymerase”);
incubating the reaction mixture at 50-85°C (col. 59, ll. 10-16: “thermal cycler … annealing/extension for 2 min at 55°C”).

Regarding dependent claim 30, Nazarenko additionally teaches further comprising the step of detecting a fluorescent signal from the reaction mixture (col. 59, ll. 22-25: “signal intensities of the reaction mixtures are measured … [c]ells positive for … HIV … should show … fluorescence”).

Claims 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Nazarenko (US Patent No. 6,090,552), as evidenced by GenBank Accession No: AF033819.3 (HIV-1, complete genome, 2018) as applied to claim 1 above, and further in view of Vet1 (Design and Optimization of Molecular Beacon Real-Time Polymerase Chain Reaction Assays, In: Herdewijn P. (eds) Oligonucleotide Synthesis. Methods in Molecular Biology, vol. 288. Humana Press, 2005).

Regarding dependent claim 6, Nazarenko does not report the melting temperature of the first and second clamping oligonucleotides (i.e., the stem in the hairpin primer). However, Vet teaches that “[i]n general, GC-rich stems that are … seven basepairs in length will melt between 65 and 70°C” (p. 281, para. 2). As noted above in conjunction with the rejection of claim 11, the first and second clamping oligonucleotides in Nazarenko correspond to a 7 bp GC-rich region. Vet is directed to molecular beacons, which have a stem-loop structure that corresponds to the stem-loop structure of the Nazarenko primer. Based on the teachings in Vet directed to the related molecular beacon structure, the ordinary artisan would expect the stem of the Nazarenko primer to have a Tm above 60°C. Therefore, at a minimum, the Nazarenko primer suggests a primer with first and second clamping oligonucleotides having a Tm above 60°C.

Regarding dependent claims 7-10, as noted, Nazarenko does not report the melting temperature of the first and second clamping oligonucleotides (i.e., the stem in the Nazarenko hairpin). However, Vet teaches design and optimization principles for molecular beacons, which have a stem-loop structure that corresponds to the stem-loop structure of the Nazarenko primer. Therefore, based on the teachings in Vet directed to the related molecular beacon structure, the ordinary artisan would expect the same design principles to apply to the stem of the Nazarenko primer. 
Prior to the effective filing date of the claimed invention, it would have been prima facie obvious to modify the Tm of the stem of the modified Nazarenko primers, discussed above, according to the teachings of Vet. Nazarenko teaches that primer design must be customized for each target sequence and for the desired parameters of the assay (e.g., the sensitivity), and that it is a result-effective variable. Therefore, the ordinary artisan would have been motivated to modify the Nazarenko primer within the Vet prior art-conditions in order to optimize a result-effective variable. The ordinary artisan would have had an expectation of success as customizing primers in general is known in the art, and because Vet specifically teaches how to customize primers with an attached stem-loop structure, including the Tm of the stem.


Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Nazarenko (US Patent No. 6,090,552), as evidenced by GenBank Accession No: AF033819.3 (HIV-1, complete genome, 2018) as applied to claims 1 and 19 above, and further in view of Liu2 (Establishment of an accurate and fast detection method using molecular beacons in loop-mediated isothermal amplification, Scientific Reports, 7:40125, 1-9, 2017), as evidenced by Notomi3 (Loop-mediated isothermal amplification of DNA, Nucleic Acids Research, 28(12): 1-7, 2000) and Nagamine4 (Accelerated reaction by loop-mediated isothermal amplification using loop primers, Molecular and Cellular Probes, 16, 223-229, 2002).

Regarding dependent claims 20 and 21, Liu teaches the mixture further comprising a FIP, BIP, F3 and B3 (Table 3), as recited in claim 20, and teaches the mixture further comprising a LF and LB (Table 3), as recited in claim 21. 
In addition, Liu teaches wherein the FIP, BIP, F3 and B3 bind to six different binding sites on the target sequence, as recited in claim 20, and wherein the LF and LB bind to two different binding sites on the target sequence, as recited in claim 21. Specifically, Liu teaches that LAMP uses “4-6 different primers to identify 6-8 distinct target sequences” (p. 1, para. 1). Liu does not specify how many binding sites each primer binds to. However LAMP primer design is well-known in the art, as evidenced by Notomi and Nagamine, which specifically teach that FIP, BIP, F3 and B3 bind to six different binding sites on the target sequence, and that LF and LB bind to two different binding sites on the target sequence (Nagamine, p. 225, left col., para. 3).

Prior to the effective filing date of the claimed invention, it would have been prima facie obvious to incorporate the modified Nazarenko primers, discussed above, into the Liu primer mixture for performing LAMP. Nazarenko teaches the need for sensitive and fast assays to, e.g., detect viruses, and teaches that the primers and methods can be used to do so. The ordinary artisan would have been motivated to incorporate the Nazarenko primers into the Liu primer mixtures for performing LAMP to increase the throughput and efficiency of processing clinical samples in a point-of-care testing environment. The ordinary artisan would have had an expectation of success as the Nazarenko primers have a similar structure to molecular beacons, and thus would have expected that the molecular beacons would be substitutable with the Nazarenko primers.


Claims 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Nazarenko (US Patent No. 6,090,552), as evidenced by GenBank Accession No: AF033819.3 (HIV-1, complete genome, 2018) as applied to claims 1, 19 and 22 above, and further in view of Liu (Establishment of an accurate and fast detection method using molecular beacons in loop-mediated isothermal amplification, Scientific Reports, 7:40125, 1-9, 2017), as evidenced by Notomi (Loop-mediated isothermal amplification of DNA, Nucleic Acids Research, 28(12): 1-7, 2000) and Nagamine (Accelerated reaction by loop-mediated isothermal amplification using loop primers, Molecular and Cellular Probes, 16, 223-229, 2002).

Regarding dependent claims 24 and 25, these claims are directed to a multiplex version of the primer mixture of claim 19, wherein each primer mixture is directed to a different target sequence. As noted above in conjunction with the rejection of claim 22, Nazarenko teaches a multiplexing mixture of hairpin primers directed to several different targets using several different biosensor pairs, and, as noted above in conjunction with the rejection of claims 20-21, Nazarenko in view of Liu teach using hairpin primers in LAMP. Therefore, the combination of the teachings of Nazarenko, and Nazarenko in view of Liu teach the SFIP, SBIP, SF3 and SB3 primer mixture, wherein the primers bind to six different binding sites on the second target sequence, as recited in claim 24, and also teach the SLF and SLB primer mixture, wherein the primers bind to two different binding sites on the second target sequence, as recited in claim 25.

	Prior to the effective filing date of the present invention, it would have been prima facie obvious to combine the teachings of modified Nazarenko, discussed above, directed to multiplexed hairpin primers, with the teachings of Nazarenko in view of Liu, directed to using hairpin primers in LAMP. The teachings of Nazarenko are discussed above. The ordinary artisan would have been motivated to combine the multiplexed primers with the primers used for LAMP to increase the speed, efficiency and throughout of point-of-care testing. The ordinary artisan would have had an expectation of success as each of multiplexing reactions and the use of LAMP are known to particularly useful for such purposes. 

Prior Art
Claims 15-17 are free of the art.
Claims 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
Claims 1-30 are being examined. Claims 1-14 and 18-30 are rejected. Claims 15-17 are objected to.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN GREENE whose telephone number is (571)272-3240. The examiner can normally be reached M-Th 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.L.G./Examiner, Art Unit 1637                                                                                                                                                                                                        
/SAMUEL C WOOLWINE/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Vet was cited in the PTO-892 Notice of References Cited mailed April 13, 2022.
        2 Liu was cited in the PTO-892 Notice of References Cited mailed April 13, 2022.
        3 Notomi was cited in the PTO-892 Notice of References Cited mailed April 13, 2022.
        4 Nagamine was cited in the PTO-892 Notice of References Cited mailed April 13, 2022.